Case 2:18-cv-00963-SDW-LDW Document 68 Filed 01/28/20 Page 1 of 2 PageID: 1212



 NOT FOR PUBLICATION


                                  UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW JERSEY

     PAUL ARGEN and SURENDER
                                                            Civil Action No. 18-963(SDW)(LDW)
     MALHAN

                   Plaintiffs,                              ORDER

     v.
                                                            January 27, 2020
     DAVID KATZ,

                  Defendant.

          THIS MATTER having come before this Court upon the filing of Plaintiffs Paul Argen

 (“Argen”) and Surender Malhan’s (“Malhan”) (collectively, “Plaintiffs”) Fourth Motion for Order

 to Show Cause Why Expedited or Declaratory Relief or Preliminary Injunction Should Not Issue,

 and this Court having considered the parties’ submissions, and having reached its decision without

 oral argument pursuant to Federal Rule of Civil Procedure 78; and

          WHEREAS Plaintiffs seek, for the fourth time, injunctive relief from the imposition of a

 “gag order” originally issued by former defendant Judge Donald Kessler and most recently

 enforced by Judge David Katz in a custody dispute currently pending in New Jersey State Court,

 (see generally D.E. 1, 64); and

          WHEREAS this Court has previously denied the relief Plaintiffs seek in decisions issued

 by Judge Kevin McNulty on September 28, 2018 (D.E. 26) and May 10, 2019 (D.E. 37). 1 In those

 Opinions, Judge McNulty noted both that injunctive relief is unavailable under Section 1983



 1
  These decisions were written by Judge Kevin McNulty, who handled this matter until it was reassigned to Judge
 Susan D. Wigenton on January 2, 2020. (D.E. 66.)
Case 2:18-cv-00963-SDW-LDW Document 68 Filed 01/28/20 Page 2 of 2 PageID: 1213



 against a sitting judge, (see D.E. 26 at 7-8, 18-21; D.E. 37 at 10), and that Plaintiffs had failed to

 establish that they were likely to succeed on the merits of their claim (see D.E. 26 at 22; D.E. 37

 at 10-11); and

        WHEREAS Plaintiffs’ current motion is largely duplicative of their prior motions and the

 essential facts in this matter have not changed. The state court custody trial, for which the gag

 order was imposed, continues. Despite having ostensibly violated the gag order, the state court

 still has not sanctioned Malhan. The law regarding injunctive and declaratory relief remains the

 same. Plaintiff still has failed to set out the elements required for a motion for preliminary

 injunction, see e.g., Issa v. Sch. Dist. of Lancaster, 847 F.3d 121, 131 (3d Cir. 2017) (citing Ferring

 Pharm., Inc. v. Watson Pharm., Inc., 765 F.3d 205, 210 (3d Cir. 2014)), including likelihood of

 success on the merits and likelihood of irreparable harm without the relief sought, or a factual

 foundation sufficient to satisfy those elements;

        WHEREAS for the reasons set forth in Judge McNulty’s prior Opinions, (D.E. 26, 37),

 this Court will deny Plaintiffs’ request for injunctive relief;

        IT IS, on this 27th day of January, 2020,

        ORDERED that Plaintiffs’ Fourth Motion for Order to Show Cause Why Expedited or

 Declaratory Relief or Preliminary Injunction Should Not Issue (D.E. 64) is DENIED.

        SO ORDERED.

                                                __/s/ Susan D. Wigenton____
                                                United States District Judge


 Orig: Clerk
 cc:   Leda D. Wettre, U.S.M.J.
       Parties

                                                    2
